Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim amendments filed 8/4/2021 are acknowledged.  Claims 1- 7, 19-23, 25 and 26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
 
Response to Arguments
Arguments filed 8/4/2021 have been considered.
	Applicant argues that Havens teaches uses UV light alone and would not put the medical device in a photosensitizer solution.  The pending claims, however, are directed to an apparatus and not a method.  Havens is used to teach a sterilization chamber and not a specific method of sterilization.  A person having ordinary skill in the art would find it obvious that any object one wants to be treated by UV light can be placed in a light treatment chamber.  
	The applicant stretches the bounds of what Havens disparages with regards to wet treatment methods.  Havens only disparages wet methods general to the extent that Havens teaches not to wet things that would be damaged by being wet, which is logical. Havens does not disparage using wet methods on items that are not damageable by moisture.  Havens additionally disparages soap and water as not sterilizing enough.  

	As to the synergistic effect of 373 light with a photosensitizer (riboflavin), while not recognized in Havens itself, it is not an unexpected result.  This synergy is taught by the combination with Goodrich (column 1, lines 35-39 and abstract – teaches photosensitizers absorb light to enhance sterilization; column 8, lines 50-67 – teaches that the photosensitizer is activated by the appropriate wavelength; column 5, lines 30-65- teaches that the photosensitizer can be riboflavin; riboflavin has an absorption peak at 373 nm as shown in fig 1 and the examples).  
	As to the combination of Goordrich’s container/bag with Havens, Goodrich teaches placing the target of the sterilization and the photosensitizer solution in a photo permeable container (column 8, lines 32-37).  The agitation is taught as preferable but is not required.  Additionally, nothing in Havens prevents adding an agitator if desired when using the container taught by Goodrich.
	Arguments in regards to the dependent claims and independent claim 21 are already addressed above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input device in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

“an input device” is taken to be a tube and a valve (spec page 20 lines 25-28).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 19-23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claims 1 and 21, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and 21 recite the broad recitation “wherein the light system provides light including 373 nm” (includes any range of light that includes 373), and the claim also recites “wherein the light system provides light of about 320 nm to about 447 nm of 
	Additionally the recited range of 320 to 447 includes portions of the spectrum outside of the UV spectrum while the claim recites that the light system provides UV light.
	Additionally “light of about 320 nm to about 447 nm of exposure” is itself indefinite.  Nanometers are a measurement of wavelength of the light.  It is not a measurement of “exposure”.  Thus “nm of exposure” makes no sense. 
	Dependent claims are rejected for the same reasons as the claims from which they depend.
	Prior art is applied below as best as possible to address what the claims may be intending to claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 20-23, 25, and 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Havens et al. (US 2008/0265179) in view of Goodrich et al. (U 6,277,337).
With regards to claim 1, Havens et al. teaches a device capable of the intended use of decontaminating a medical device, the device comprising: a compartment (interior of the chamber (110) adapted to contain an entire medical device and a solution the solution comprising a photoactivatable substance (a medical device and such a solution can be placed inside the chamber when such is selected for use with the device of Havens et al.); and a light system providing 360 degree exposure to the compartments (LEDs 105 are on all inner surfaces of the chamber) (abstract; fig 1; para [0024]).
	While Havens does not teach using a solution as claimed, Havens et al. is capable of the recited use.  For example, a small puddle of solution can be made and the device placed within the puddle, the device can be made wet or damp with a solution (would be surrounded or within the boundary of a solution layer) and then placed inside the chamber, or the device can be placed in a bowl filled with solution and placed in the chamber of Havens. The medical device could be entirely in the solution. There are thus many ways this functional limitation is met by the device of Havens et al.
	Havens teaches using UV radiation of 240 nm to 365 nm (para [0027]).  This range overlaps the claims range of 320 to 447 nm but does not include 373 nm. Goodrich teaches that 373 nm light can be used with the photosensitizer riboflavin to enhance light based sterilization (column 1, lines 35-39 and abstract – teaches photosensitizers absorb light to enhance sterilization; column 8, lines 50-67 – teaches that the photosensitizer is activated by the appropriate wavelength; column 5, lines 30-65- teaches that the photosensitizer can be riboflavin; riboflavin has an absorption peak at 373 nm as shown in fig 1 and the examples; see whole document). A person having ordinary skill in the art at the time the invention as effectively filed would have found it obvious to have added additional lights/expanded range of light produced in order to allow the UV light sterilization system to additionally be used with photosensitizers for enhanced sterilization.  It would have been obvious to optimize the wavelength of light provided to achieve the desired sterilization and excite the desired photosensitizer. It would have been obvious to 
	 While placing the entire medical device in solution is an intended use as discussed above.  Goodrich also motivates placing the object to be sterilized completely in the photosensitizer solution (column 42-49; the item can be sprayed, dipped, or wiped on). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have had the entire item to be sterilized within a photosensitizer solution so that all of the item is treated and sterilized with enhanced photosensitizer treatment.
	With regards to claim 2, the compartment includes multiple light sources (UV LEDs 105) (abstract; fig 1; para [0024]).
	With regards to claim 3, Havens et al. teaches that essentially the entire interior surface of the compartment is reflective (the interior surfaces of the walls making up the chamber are reflective) (para [0028]).
	With regards to claim 4, Havens et al. teaches placing various target items into the chamber for UV irradiation.  Havens et al. does not teach a container as claimed.  Goodrich et al. teaches a container (bag 284) which holds a photosensitizer and a fluid which are then exposed to UV light for irradiation and decontamination (abstract; column 8, lines 23-64; column 18, lines 35-45; fig 28).  A person having ordinary skill in the art at the time the of the invention would have found it obvious to have provided a container bag as taught by Goodrich et al. in order to sterilize fluids in the device of Havens et al.
	The combination results in a container that is a bag system that is adapted to be placed in the compartment.
	With regards to claim 8, the light system provides UV light (abstract; fig 1; para [0024]).

	With regards to claim 21, Havens et al. teaches a device capable of the intended use of decontaminating a medical device, the device comprising: a compartment (interior of the chamber (110) adapted to contain an entire medical device and a solution the solution comprising a photoactivatable substance (a medical device and such a solution can be placed inside the chamber when such is selected for use with the device of Havens et al.); and a light system providing 360 degree exposure to the compartments (LEDs 105 are on all inner surfaces of the chamber) (abstract; fig 1; para [0024]).
	Havens does not teach using a solution as claimed. Goodrich et al. teaches a container (bag 284) which holds a photosensitizer and a fluid which are then exposed to UV light for irradiation and decontamination (abstract; column 8, lines 23-64; column 18, lines 35-45; fig 28).  A person having ordinary skill in the art at the time the of the invention would have found it obvious to have provided a container bag with a photoactivatable solution as taught by Goodrich et al. in order to sterilize fluids in the device of Havens et al.
	The bag system of Goodrich in combination with Havens above is capable of the intended use of decontaminating a medical device while it is in the solution.
	Havens teaches using UV radiation of 240 nm to 365 nm (para [0027]).  This range overlaps the claims range of 320 to 447 nm but does not include 373 nm. Goodrich teaches that 373 nm light can be used with the photosensitizer riboflavin to enhance light based sterilization (column 1, lines 35-39 and abstract – teaches photosensitizers absorb light to enhance sterilization; column 8, lines 50-67 – teaches that the photosensitizer is activated by the appropriate wavelength; column 5, lines 30-65- teaches that the photosensitizer can be riboflavin; riboflavin has an absorption peak at 373 nm as shown in fig 1 and the examples; see whole document). A person having ordinary skill in the art at the time the invention 
	 While placing the entire medical device in solution is an intended use as discussed above.  Goodrich also motivates placing the object to be sterilized completely in the photosensitizer solution (column 42-49; the item can be sprayed, dipped, or wiped on). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have had the entire item to be sterilized within a photosensitizer solution so that all of the item is treated and sterilized with enhanced photosensitizer treatment.
	With regards to claim 22, the compartment includes multiple light sources (UV LEDs 105) (abstract; fig 1; para [0024]).
	With regards to claim 23, Havens et al. teaches that essentially the entire interior surface of the compartment is reflective (the interior surfaces of the walls making up the chamber are reflective) (para [0028]).
	With regards to claim 24, the light system provides UV light (abstract; fig 1; para [0024]).
	With regards to claim 25, the solution is only recited in intended uses and not positively required.  The device is capable to be used with a solu7tion that includes riboflavin as a photosensitizer.  Additionally, the combination above with Goodrich motivates using riboflavin as a photosensitizer.
	With regards to claim 26, the combination above with Goodrich motivates using riboflavin as a photosensitizer.


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Havens et al. (US 2008/0265179) and Goodrich et al. (U 6,277,337) as applied to claim 4 above, and further in view of Walker et al. (US 2010/0133203).
	With regards to claim 5, Goodrich teaches that the bag system includes a bag capable of the intended use of containing the medical device and solution and that the bag has a port (282; fig 28) but does not specify that the bag has a seal and an input device (tube with valve).  Walker et al. teaches a UV irradiation bag that has seals (bag perimeter and heat seal 16) and a valve (15) with tube (3) (fig 3 and para [0051]-[0055]).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have substituted one UV irradiation bag for another motivated by an expectation of successfully providing an irradiation bag. 
	The combination results in a bag with a seal and input device as claimed.  
	With regards to claim 6, the seal is resealable (one can reheat a heat sealable material and reseal the seal). 
	With regards to claim 7, the input device has a valve that is capable of the intended use of controlling when the input device is open or closed (the function of a valve).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Havens et al. (US 2008/0265179) and Goodrich et al. (U 6,277,337) as applied to claim 1 above, and further in view of Yerby (US 2013/0256560) and Grimm et al. (US 6,245,570).
	With regards to claim 19, Havens et al. does not teach using a container as claimed.  Grimm et al. teaches placing an item to be sterilized in a UV chamber inside a UV transparent tray (container) which allows easy removal and replacement in the chamber (column 4, lines 59-64 and claims 1-4).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it 
	While neither Yerby nor Grimm specifically mention a cup, a cup is just a different shaped container/receptacle for holding things.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have shaped the container/receptacle as desired in order to best hold the desired items in the sterilizer chamber.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799